Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/10/2020.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 20190024350 to Silverstein et al.
Per claim 1:
Silverstein discloses:
1. A water regulation system for regulating the water of a water circulation system of a building or of a portion of a building comprising: 
a water valve with an open and closed position for regulating the flow of water into the water circulation system (Paragraph [0040-0041] “flow controllers 310 and 312 can be electronically controlled via electronic control inputs 330… electronic signals provided by inputs 330 can control an electromechanical valve mechanism that adjusts the flow rate of water through flow controllers 310 and 312… flow controllers 310 and 312 can be manually controlled via manual control input 340… a physical movement may be responsible for controlling a valve mechanism that adjusts the flow rate of water”) of the building or of the portion of the building (Paragraph [0025] “ Enclosure 100 can be, for example, a single-family dwelling, a duplex, an apartment within an apartment building, a warehouse, or a commercial structure such as an office or retail store”) ; 
a control panel (Fig. 2 element 250 and related discussion) comprising: 
a power source for providing power to said control panel (Fig. 4 element 430 and related discussion); 
a user input interface (Paragraph [0038] “control panel 250 may be a user interface”); 
a communication interface (Paragraph [0038] “receive, or relay commands tolfrom assembly 220, mechanism 230, and apparatus 240 via wired or wireless pathways 252”);
 a controller that is configured to actuate the opening or closing of said water valve (Paragraph [0037] “mechanism 230 can include two rotatable knobs (e.g., one for cold water and another for hot water) and an optional lever to engage the shower… mechanism 230 can be an ON/OFF lever or switch. When switched ON, assembly 220 may be controlled to provide water at a desired temperature and flow rate. When switched OFF, no water may be permitted to flow out of assembly 220 and apparatus 240”); and 
one or more peripheral units (Fig. 4 element 412,416,456,452,458,460 and related discussion), wherein each peripheral unit of said one or more peripheral units comprises: 
a power source for providing power to said peripheral unit (Fig. 4 element 430 and related discussion);  
a user input interface (Paragraph [0038] “control panel 250 may be a user interface”); 
a motion detector (Paragraph [0032] “Camera 132 may include a video camera, an infrared camera, and a motion sensor”); 
a communication interface that is configured to establish a connection with said communication interface of said control panel (Paragraph [0033] “Smart water apparatuses 134 and 136 may communicate with router 122, central panel 130, and/or a localized control panel (not shown)”); and 
a controller (Paragraph [0034] “central panel 130”) that is configured to: 
upon said motion detector detecting motion, send a first transmission to said control panel via said connection for causing said controller of said control panel to actuate opening of said water valve (Paragraph [0034] “central panel 130 can monitor which occupant is entering a bathroom and can communicate that information to one or more smart water apparatuses contained in that bathroom. This enables the smart water apparatus to have knowledge of water usage preferences (e.g., desired water temperature, shower schedule, etc.) of that occupant”) for a given period of time (Paragraph [0038] “a user to set a desired water temperature, define a shower schedule, which can include start and end times, flow rate, and temperature change throughout the duration of the shower”); and 
upon said input interface receiving input from a user to close said water valve, send a second transmission to said control panel via said connection for causing said controller of said control panel to actuate closing of said water valve (Paragraph [0040, 0051] “flow controllers 310 and 312 can be electronically controlled via electronic control inputs 330. That is, electronic signals provided by inputs 330 can control an electromechanical valve mechanism that adjusts the flow rate of water through flow controllers 310 and 312… Display 452 may include a touch screen that enables the user to interact with content of the display… other input elements such as buttons (e.g., mechanical buttons or capacitive buttons) may exist on apparatus 400 to permit interaction with a user interface of apparatus 400. For example, buttons may be provided to adjust the water temperature and/or flow rate”).

Per claim 5:
Silverstein discloses:
5. The system as defined in claim 1, further comprising: 
one or more humidity-sensing peripheral units, wherein each of said one or more humidity-sensing peripheral units comprises: 
a humidity sensor configured to detect the presence of water (Paragraph [0025] “Hazard detection system 105 can include… a humidity sensor”); 
an interface for establishing an additional connection with said communication interface of said control panel (Paragraph [026] “system 105 can provide several user interface… cloud communications (e.g. push monitored data to the cloud, or push notifications to a mobile telephone, or receive software updates from the cloud)”); and 
a controller that is configured to transmit a third transmission to said control panel via said additional connection for causing said controller of said control panel to actuate closing of said water valve (Paragraph [0040] “electronic signals provided by inputs 330 can control an electromechanical valve mechanism that adjusts the flow rate of water through flow controllers 310 and 312”) upon said humidity sensor detecting presence of said water (Paragraph [0025] “Hazard detection system 105 can include… a humidity sensor”).

Per claim 6:
Silverstein discloses:
6. The system as defined in claim 5, wherein at least one of said one or more humidity-sensing peripheral units comprises a fastener for attaching said humidity-sensing peripheral unit to a wall of a bath or a sink such that said humidity sensor detects if water in said bath or said sink reaches a designated level (Paragraph [0031] “hazard detection system 105 can wirelessly transmit its monitored data (e.g., temperature and occupancy detection data) to thermostat 110 so that it is provided with additional data to make better informed decisions in controlling HVAC system 120”).

Per claim 7:
Silverstein discloses:
7. The system as defined in claim 1, wherein said connection is a wireless Bluetooth connection (Paragraph [0049] “Communications circuitry 450 can include a Wi-Fi module capable of communicating according to any of the 802.11 protocols, a low power Wireless Personal Area Network (6LoWPAN) module or a ZigBee module capable of communicating according to a 802.15.4 protocol, Bluetooth Low Energy (BLE), or any combination thereof”).

Per claim 8:
Silverstein discloses:
8. The system as defined in claim 1, wherein said control panel further comprises a series a visual indicators, wherein each visual indicator of said series of visual indicators corresponds to one of said one or more peripheral units, and wherein said series of visual indicators indicates if motion is detected by said one more peripheral units following reception of said first transmission by said communication interface of said control panel (Paragraph [0053,0055] “detection circuitry 460 can include a motion detector that uses passive infrared or active infrared to detect motion. Detection circuitry 460 can include an infrared camera or thermal imaging camera… Detection circuitry 460 can use a radio frequency (RF) capture system that captures the human figure (e.g., a coarse skeleton) or inanimate objects (e.g., toothbrush, razor, dishes, etc.)”).

Per claim 9:
Silverstein discloses:
9. The system as defined in claim 1, wherein said control panel causes the actuation of said water valve by transmitting a wireless transmission to an actuator of said water valve that causes the opening or closing of said water valve (Paragraph [0040] “flow controllers 310 and 312 can be electronically controlled via electronic control inputs 330. That is, electronic signals provided by inputs 330 can control an electromechanical valve mechanism that adjusts the flow rate of water through flow controllers 310 and 312”).

Per claim 10:
Silverstein discloses:
10. The system as defined in claim 1, wherein said control panel causes the actuation of said water valve via a wired connection to an actuator of said water valve that causes the opening or closing of said water valve (Paragraph [0046] “Flow valve 420 may be operative to fully shut off of the flow of water through the water pathway to prevent water from exiting port 424… the operation of flow valve 420 may be binary in that it may be fully open (e.g., resulting in a maximum flow rate) or fully closed (e.g., resulting in a zero flow rate)”).

Per claim 12:
Silverstein discloses:
12. The peripheral unit as defined in claim 11, wherein the user input interface is a button (Paragraph [0059] “User control access 472 may be used in applications in which a user can press a ON/OFF button”).

Per claim 13:
Silverstein discloses:
13. The peripheral unit as defined in claim 11, wherein the controller is further configured to receive a third transmission via said connection from said control panel to shut off said peripheral unit (Paragraph [0040] “electronic signals provided by inputs 330 can control an electromechanical valve mechanism that adjusts the flow rate of water through flow controllers 310 and 312”; Paragraph [0046] “Flow valve 420 may be operative to fully shut off of the flow of water through the water pathway to prevent water from exiting port 424”).

Per claim 15:
Silverstein discloses:
15. The peripheral unit as defined in claim 11, further comprising an indicator for signaling to a user that the water valve is open or closed (Paragraph [0071] “FIG. 11 includes ON/OFF waveform 1110, water flow rate waveform 1120, water temperature waveform 1130, ready indicator waveform 1140, range information waveform 1150, and mass information 1160. ON/OFF waveform 1110 may be triggered by a user activated control mechanism such as control mechanism 230”).

Claims 11 is/are the peripheral unit claim corresponding to system claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20190024350 to Silverstein et al. in view of USPN 20160258144 to Tayenaka et al.
Per claim 2:
The rejection of claim 1 is incorporated and further, Silverstein does not explicitly discloses wherein said water valve does not reopen following said control panel actuating the closing of said water valve after receiving said second transmission until additional user input is received at said control panel or said input interface of one of said one or more peripheral units to reopen said water valve.
However, Tayenaka discloses in an analogous computer system wherein said water valve does not reopen following said control panel actuating the closing of said water valve after receiving said second transmission until additional user input is received at said control panel or said input interface of one of said one or more peripheral units to reopen said water valve (Paragraph [0043] “controller can control water flow through the systems by opening or closing one or more valves, in addition to various other features (e.g., one or more restrictor valves). In some embodiments, one or more of the systems described herein can be configured to transmit electrical signals directly to the one or more flow valves from any one or more of the electrical systems (e.g., any one or more of the temperature sensor system, the proximity sensor system, the timer system, and/or the usage sensor system, among any other suitable electrical system that is capable of controlling the flow of water)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein said water valve does not reopen following said control panel actuating the closing of said water valve after receiving said second transmission until additional user input is received at said control panel or said input interface of one of said one or more peripheral units to reopen said water valve as taught by Tayenaka into the method of regulating water consumption as taught by Silverstein. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein said water valve does not reopen following said control panel actuating the closing of said water valve after receiving said second transmission until additional user input is received at said control panel or said input interface of one of said one or more peripheral units to reopen said water valve to provide an efficient technique to consume water by not restarting the flow until the user requests for so as to not to waste the water and consume it more efficiently as suggested by Tayenaka (paragraph [0005-0006]).
 
Per claim 3:
Silverstein discloses:
3. The system as defined in claim 2, wherein said communication interface of said control panel is further configured to establish a further wireless connection with an external computing device, and wherein said additional user input that is received at said control panel includes input that is transmitted via said further wireless connection established between said communication interface of said control panel and said external computing device (Paragraph [0038] “Control panel 250 may be an optional component of system 200 and may be operative to provide, receive, or relay commands tolfrom assembly 220, mechanism 230, and apparatus 240 via wired or wireless pathways 252”).

Per claim 4:
Silverstein discloses:
4. The system as defined in any claim 2, wherein said additional user input that is received at said control panel is a passcode that is entered at said input interface of said control panel (Paragraph [0100] “registration can be made at a central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home”).

Per claim 16:
Silverstein discloses:
16. A method of regulating water in a water circulation system of a building or of a portion of the building to rapidly shut off flow into the building or the portion of the building, comprising: 
detecting activity of a user in a room of a building (Paragraph [0053,0055] “detection circuitry 460 can include a motion detector that uses passive infrared or active infrared to detect motion. Detection circuitry 460 can include an infrared camera or thermal imaging camera… Detection circuitry 460 can use a radio frequency (RF) capture system that captures the human figure (e.g., a coarse skeleton) or inanimate objects (e.g., toothbrush, razor, dishes, etc.)”); 
transmitting a first transmission to a control panel for causing the opening of a water valve, allowing water to flow into the water circulation system of the building or of the portion of the building (Paragraph [0034] “central panel 130 can monitor which occupant is entering a bathroom and can communicate that information to one or more smart water apparatuses contained in that bathroom. This enables the smart water apparatus to have knowledge of water usage preferences (e.g., desired water temperature, shower schedule, etc.) of that occupant”) for a given period (Paragraph [0038] “a user to set a desired water temperature, define a shower schedule, which can include start and end times, flow rate, and temperature change throughout the duration of the shower”); 
receiving user input associated with stopping the flow of water into the water circulation system of the building or of the portion of the building (Paragraph [0040, 0051] “flow controllers 310 and 312 can be electronically controlled via electronic control inputs 330. That is, electronic signals provided by inputs 330 can control an electromechanical valve mechanism that adjusts the flow rate of water through flow controllers 310 and 312”); and 
transmitting a second transmission to said control panel for causing the closing of said water valve, stopping the flow of water into the water circulation system of the building or of the portion of the building (Paragraph [0046] “ Flow valve 420 may be operative to fully shut off of the flow of water through the water pathway… the operation of flow valve 420 may be binary in that it may be fully open (e.g., resulting in a maximum flow rate) or fully closed (e.g., resulting in a zero flow rate)”).

Per claim 17:
Silverstein discloses:
17. The method as defined in claim 16, further comprising, after said transmitting said second transmission: 
receiving user input associating with allowing the flow of water to return into the circulation system of the building or of the portion of the building (Paragraph [0059] “User control access 472 may be used in applications in which a user can press a ON/OFF button (as opposed to manipulating one or more levers or knobs) to start flow of water through apparatus 400”); 
detecting further activity of a user in a room or a building (Paragraph [0053,0055] “detection circuitry 460 can include a motion detector that uses passive infrared or active infrared to detect motion. Detection circuitry 460 can include an infrared camera or thermal imaging camera… Detection circuitry 460 can use a radio frequency (RF) capture system that captures the human figure (e.g., a coarse skeleton) or inanimate objects (e.g., toothbrush, razor, dishes, etc.)”). 

Silverstein does not explicitly discloses transmitting a third transmission to a control panel for causing the reopening of said water valve, allowing water to flow into the water circulation system of the building or of the portion of the building for a given period.
However, Tayenaka discloses in an analogous computer system transmitting a third transmission to a control panel for causing the reopening of said water valve, allowing water to flow into the water circulation system of the building or of the portion of the building for a given period (Paragraph [0043] “ controller can control water flow through the systems by opening or closing one or more valves, in addition to various other features (e.g., one or more restrictor valves). In some embodiments, one or more of the systems described herein can be configured to transmit electrical signals directly to the one or more flow valves from any one or more of the electrical systems (e.g., any one or more of the temperature sensor system, the proximity sensor system, the timer system, and/or the usage sensor system, among any other suitable electrical system that is capable of controlling the flow of water)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of  transmitting a third transmission to a control panel for causing the reopening of said water valve, allowing water to flow into the water circulation system of the building or of the portion of the building for a given period as taught by Tayenaka into the method of regulating water consumption as taught by Silverstein. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of  transmitting a third transmission to a control panel for causing the reopening of said water valve, allowing water to flow into the water circulation system of the building or of the portion of the building for a given period to provide an efficient technique to consume water by not restarting the flow until the user requests for so as to not to waste the water and consume it more efficiently as suggested by Tayenaka (paragraph [0005-0006]).

Per claim 19:
Silverstein discloses:
19. The method as defined in claim 16, wherein said user input associated with stopping the flow of water is received by said user pressing an override button (Paragraph [0059] “User control access 472 may be used in applications in which a user can press a ON/OFF button”).

Per claim 20:
Silverstein discloses:
20. The method as defined in claim 16, wherein the detecting of activity is detecting turning on a light switch in the room or the building (Paragraph [0055,0086] “Detection circuitry 460 can use a radio frequency (RF) capture system that captures the human figure (e.g., a coarse skeleton)… detecting various types of events, the device 1310 may include a light source 1326 that may illuminate when a living being, such as a human, is detected as approaching”).

Claims 14 is/are the peripheral unit claim corresponding to system claim 2 and rejected under the same rational set forth in connection with the rejection of claim 2 as noted above.

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20120291886 discloses A system for remotely controlling the supply and pressure of water to a building includes one or more sensors for detecting the presence of water in undesirable locations, a water flow and pressure regulation unit connected to the building water input supply, and a system controller capable of providing wireless communication with a user via a plurality of external devices.

USPN 20160024759 discloses A method of managing the internal fluid movement of a building is utilized to prevent the bursting of pipes in a plumbing system from freezing. An at least one water dripping circulation device is utilized to circulate water through the plumbing system in order to prevent the pipes in the plumbing system from freezing. In the event of an emergency situation within the building such as flooding from a burst pipe, an electronic shut-off valve is utilized to disable the flow of water into the building, preventing further damage due to the flooding. Current water conditions and current environmental conditions are monitored in order to automatically circulate water through the plumbing system or disable the flow of water into the building. A user command may be transmitted to the at least one water dripping circulation device and the electronic shut-off valve as well for manual control.

USPN 20040128034 discloses This invention relates to water or liquid flow detection or sensing systems that are further capable of actively controlling the flow of the water or other liquid that is being sensed. The invention uses a microphone or other acoustic sensor to detect the acoustic signature of liquid flow through a pipe. Water or liquid flowing through a pipe or a system of pipes generates an acoustic signature that can be detected, measured, and analyzed. Based on the analysis of the acoustic signature of the liquid flow, a determination is made whether a fault or leak in the line has occurred. If a determination is made that a fault has occurred, a water shutoff valve is activated ceasing the flow of water or other liquid. The system further includes audible and visual warning devices to indicate whether a fault has occurred as well as general system status. The system is configured to control the water main leading into a building or it is configured to control the water leading into a specific hose or appliance such as a toilet or washing machine. The whole building system uses a computer to analyze the acoustic signatures detectable in the house and can determine if one of these signatures has been occurring for a time period outside an acceptable limit and determining that a fault has occurred.

Walski, Thomas M., et al. "Advanced water distribution modeling and management." 

Abd Aziz, Shamsul Anuar. Development of Water Pressure and Distribution Monitoring System Using PLC and SCADA. 

Utkarsh, Kumar, et al. "A Network-Aware Distributed Energy Resource Aggregation Framework for Flexible, Cost-Optimal, and Resilient Operation." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193